Citation Nr: 0945362	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
posttraumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from July 1969 to September 1970, and from October 1978 to 
July 1981.  Among his awards and decorations were the Vietnam 
Service Star with one bronze star, the Vietnam Campaign Medal 
with device, and the Republic of Vietnam Cross of Gallantry 
with palm and frame.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an evaluation in excess of 10 
percent for the appellant's service-connected posttraumatic 
stress disorder (PTS) disability.  (A temporary total rating 
was assigned from February 25, 2009, to April 30, 2009, under 
the provisions of 38 C.F.R. § 4.29.  That period will not be 
addressed because a rating higher than 100 percent is not 
assignable.)

In August 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript is 
in the claims file.

That same month, additional VA medical treatment records 
relevant to the issue on appeal were added to the claims 
file.  However, no readjudication of the claim was undertaken 
by the RO and no Supplemental Statement of the Case (SSOC) 
pertaining to that evidence was issued.  Although the 
additional evidence in question is neither duplicative of 
other evidence nor irrelevant, this evidence need not be 
referred back to the RO because the appellant's claim has 
been resolved in his favor in the decision below.


FINDINGS OF FACT

1.  Since February 2007, the appellant's PTSD disability has 
been manifested by irritability, social isolation, difficulty 
sleeping, nightmares, intrusive thoughts, and hypervigilance.

2.  Since February 2007, the appellant's clinical Global 
Assessment of Function scores have generally ranged from 55 
to 60.

3.  Since February 2007, the appellant's PTSD disability has 
been productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but not 
reduced reliability and productivity.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
the schedular criteria for an evaluation of 30 percent, but 
no higher, have been met for the PTSD disability.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 (Diagnostic Code 9411) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals 
for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

As to claims for increase, the Court previously held that a 
detailed notice, tailored to the specific aspects of each 
claim, must be provided under 38 U.S.C.A. § 5103(a).  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently reversed that decision, holding 
that what is required is generic notice of the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and earning capacity, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  See Dingess v. Nicholson, supra. 

The Federal Circuit previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 
38 U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, 
that the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and that 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In March 2007, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and of 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the appellant that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board finds that the content of the letter provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2007 rating 
decision, the February 2008 SOC, and the April 2009 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.

Moreover, the appellant has not demonstrated any prejudicial 
or harmful error in VCAA notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Shinseki v. Sanders, supra.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  In addition, to whatever extent the 
decision of the Court in Dingess, supra, requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The RO advised the 
appellant of such information concerning ratings and 
effective dates in correspondence sent to him in March 2007.  
Moreover, although no longer required, the additional Vazquez 
requirements for the increased rating claims were provided in 
a May 2008 letter.  Accordingly, the Board finds that VA has 
satisfied its duty to assist the Veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA 
outpatient medical treatment records have been associated 
with the claims file.  The appellant was afforded VA 
examinations in March 2007, and October 2008.  A medical 
opinion is adequate when it is based upon consideration of 
the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that 
the Board's "evaluation of the claimed disability will be a 
fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Each one of these examinations was conducted by a 
medical professional and the associated reports reflect 
review of the appellant's prior medical records.  The 
examinations included reports of the symptoms for the 
psychiatric disability and demonstrated objective 
evaluations.

The Board finds that the findings in the examination reports 
are sufficiently detailed with recorded history, impact on 
employment and daily life, and clinical findings.  In 
addition, it is not shown that the examinations were in some 
way incorrectly prepared or that the VA examiners failed to 
address the clinical significance of the appellant's 
disability.  Further, the VA examination reports addressed 
the applicable rating criteria.  As a result, the Board finds 
that additional development by way of another examination 
would be redundant and unnecessary.  See 38 C.F.R. § 3.326 
and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  
Therefore, the Board concludes that the appellant was 
afforded adequate examinations.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Furthermore, the Veteran had the opportunity to present 
testimony during his August 2009 Travel Board hearing.  He 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  He did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for psychiatric 
disabilities, as well as the assistance VA would provide.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Claim for Increased Rating

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The law provides that disability evaluations are determined 
by the application of a schedule of ratings that is based 
upon an average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a reasonable doubt 
as to the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed 
includes VA treatment records dated between 2007 and 2009; 
the reports of VA examinations conducted in March 2007, and 
October 2008; and the transcript from the August 2009 Travel 
Board hearing.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, in determining the present 
level of a disability for any increased evaluation claim, the 
Board must also consider the application of staged ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other 
words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings may be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The Veteran contends that the severity of his PTSD disability 
is not reflected in the currently assigned evaluation.  
During his August 2009 Travel Board hearing, the appellant 
testified that he participated in group therapy and 
individual therapy for his PTSD disability.  He said that he 
took medications for his PTSD symptoms.  He further stated 
that his PTSD condition caused to him to only have four hours 
of intermittent sleep per night and to be angry at times.  
The appellant testified that he did not have any suicidal 
tendencies and that he did not wish to harm anyone.

The current regulations state that, under the General Rating 
Formula for Mental Disorders, Diagnostic Code 9411, PTSD, a 
10 percent evaluation may be assigned when there is an 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  

A 30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, will 
be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health - 
illness, and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  The DSM-IV 
describes a GAF score of 51 to 60 as reflecting a moderate 
level of impairment, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning, e.g., having few 
friends or having conflicts with peers or co-workers.  See 
38 C.F.R. § 4.130.  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  
Between February 2007 and August 2009, the appellant's GAF 
score (as assigned by his treating VA mental health care 
providers) ranged between 55 and 60.  

The appellant underwent a VA psychiatric examination in March 
2007; the examiner reviewed the appellant's claims file.  He 
was alert and oriented times three.  The appellant, who had 
just been released from prison, said that he wanted to 
establish new friendships.  He said that he considered his 
siblings to be friends.  The examiner said that the 
appellant's thought content and thought processes were 
unremarkable.  The appellant denied delusions, 
hallucinations, panic attacks and homicidal thoughts.  His 
impulse control was described as fair.  The appellant's 
remote memory was mildly impaired while his recent memory was 
normal.  The appellant reported experiencing recurrent and 
intrusive distressing recollections from Vietnam.  He also 
reported avoidance of stimuli, numbing of general 
responsiveness and hypervigilance.  The examiner noted daily 
to minimal to mild symptoms for the past several years and 
assigned a GAF score of 68.  The examiner stated that the 
appellant's PTSD symptoms were not severe enough to interfere 
with occupational and social functioning.

Review of the Veteran's VA outpatient treatment records 
reveals an April 2007 primary care note that states the 
appellant's depression screen was negative.  The report of a 
May 2007 liver clinic consultation indicates that the 
appellant denied sleep disturbances, forgetfulness and 
confusion.  He stated that he was depressed.  A November 2007 
nursing primary care assessment note indicates that the 
appellant's depression screen was negative.  The appellant 
underwent an initial psychiatric assessment in April 2008; he 
was noted to have been on medications during the previous 
year.  Thought processes were linear and logical and he 
denied suicidal and homicidal ideation.  He did not exhibit 
any perceptual disturbances.  He was alerted and oriented in 
all four spheres.  The psychiatrist rendered a GAF score of 
55.  A May 2008 psychiatric outpatient note indicates that 
the appellant had not yet had an appointment at the Vet 
Center.  He complained of tiredness and fatigue.  He reported 
sleeping adequately with occasional nightmares.  He also 
reported intrusive thoughts.  A GAF score of 55 was assigned; 
the next month the GAF score was still 55.  A July 2008 
outpatient treatment note indicated that the appellant had 
not yet gone to the Vet Center.  He denied sleep problems, 
but reported occasional nightmares.  He also reported 
intrusive thoughts.  He said that he stayed in touch with his 
sisters.  His memory and attention span were described as 
adequate.  He denied hallucinations and suicidal and 
homicidal ideation.  Memory was intact.  Insight and judgment 
were good.  Thought processes were linear and logical and he 
did not exhibit any perceptual disturbances.  He was alerted 
and oriented in all four spheres.  The psychiatrist rendered 
a GAF score of 55-60.

The appellant most recently underwent a VA psychiatric 
examination in October 2008; the examiner reviewed the claims 
file.  The appellant reported that he enjoyed church and that 
he was active in his local VFW post.  He said that he drove 
the DAV van one day per week.  He also said that he did not 
socialize at all, that he had difficulty concentrating, that 
he experienced irritability and that he would have angry 
outbursts.  The appellant complained of having trouble 
falling asleep and said he got four to six hours of sleep 
with the use of Ambien.  He reported experiencing nightmares 
with cold sweats, intrusive thoughts, avoidance of stimuli, 
feelings of detachment and estrangement from others and a 
sense of a foreshortened future.  On mental status 
examination, the appellant was cooperative, friendly and 
relaxed.  His thought processes and content were 
unremarkable.  The appellant did not have any suicidal or 
homicidal ideation.  He did not have any episodes of 
violence, hallucinations, inappropriate behavior, panic 
attacks, obsessive behavior or ritualistic behavior.  The 
examiner noted social isolation, sleep disturbance, memory 
difficulties, mood swings, irritability, anxiety and 
emotional numbness.  The appellant's recent memory was mildly 
impaired.  The examiner rendered a diagnosis of PTSD, 
chronic, mild and assigned a GAF score of 65.

The medical evidence of record reflects that the appellant 
continued to receive individual therapy and medication for 
his PTSD in 2008 and 2009.  An October 2008 VA psychiatric 
outpatient note indicates that the Veteran had been 
unavailable for follow-up treatment at the Vet Center.  He 
said he depended on his sisters for emotional support.  He 
reported sleeping four to six hours with Ambien.  He denied 
crying spells, feelings of hopelessness, suicidal or 
homicidal ideation, hallucinations and paranoia.  He reported 
isolating himself.  The appellant's thought processes were 
linear and logical and he did not exhibit any perceptual 
disturbances.  He was alerted and oriented in all four 
spheres.  His memory was intact.  The treating psychiatrist 
rendered a GAF score of 55-60.  A January 2009 nursing 
primary care note indicates that the appellant's PTSD suicide 
screen was negative.  His VA treating psychiatrist rendered a 
GAF score of 60 in May 2009.  When the appellant was 
subsequently seen in August 2009, he reported stability of 
mood and temperament; he said that his anger outbursts were 
fewer and less intense.  He reported averaging three to four 
hours of sleep.  He denied flashbacks and panic attacks.  The 
appellant said that he interacted with his sisters almost 
daily and that he was a regular churchgoer.  He denied 
suicidal and homicidal ideas.  He was alerted and oriented in 
all four spheres.  His memory was intact.  The treating 
psychiatrist assigned a GAF score of 58-60.  

The evidence reported above reflects that the appellant has 
exhibited some PTSD symptoms that are enumerated among the 
criteria of both the 10 percent and 30 percent ratings.  
While further medical inquiry could be conducted with a view 
towards resolution of this question, it is doubtful that such 
research would assist the Board in its inquiry.  See e.g., 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing 
that when it is not possible to separate the effects of a 
service-connected condition and a non-service-connected 
condition, the provisions of 38 C.F.R. § 3.102 mandate that 
reasonable doubt on any issue was to be resolved in the 
veteran's favor, and that all signs and symptoms be 
attributed to the service-connected condition).  

Affording the Veteran the benefit of the doubt on the 
question of the severity of the disability under 
consideration, the Board finds that there is enough evidence 
to support a schedular evaluation of 30 percent for his 
psychiatric disability.  The medical evidence shows that the 
appellant's PTSD symptomatology was severe enough to result 
in some social isolation, depressed mood, intrusive 
recollections, sleep impairment, nightmares, irritability and 
hypervigilance.  These symptoms were severe enough that the 
GAF scores assigned by VA psychiatrists ranged between 50 at 
worst and 65 at best.  Furthermore, the appellant's PTSD 
symptoms resulted in the need for psychiatric outpatient 
treatment, as well as a continuing need for medication.  
These PTSD symptoms more closely approximate the criteria for 
a 30 percent evaluation.

However, the appellant is not entitled to an evaluation in 
excess of 30 percent.  The evidence of record does not 
establish that he has demonstrated such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking.  While the appellant had evidenced some 
disturbances of motivation and mood and some difficulty in 
establishing and maintaining effective work and social 
relationships, the evidence of record showed that the 
appellant has maintained relationships with his sisters and 
nieces and that he had appeared for medical treatment without 
any serious psychiatric complaints.  The evidence of record 
does not demonstrate that he exhibited any memory loss, loss 
of impulse control or diminished judgment.  The evidence of 
record did demonstrate that the appellant experienced such 
symptoms as hypervigilance and intrusive thoughts and that he 
did demonstrate reduced reliability and productivity due to 
some disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Therefore an initial evaluation in excess of 
30 percent would not be warranted under the current rating 
criteria.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned schedular evaluation for the 
appellant's service-connected PTSD disability may be granted 
when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  Given the 
appellant's complaints associated with employment, the Board 
has considered whether this case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  
See Barringer v. Peake, 22 Vet. App. 242 (2008). 

The record reflects that, apart from an elective six-week 
residential PTSD program, the appellant has not required any 
hospitalization for the service-connected PTSD since February 
2007, and that the manifestations of said disability are not 
in excess of those contemplated by the currently assigned 
rating.  Furthermore, although the appellant experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the PTSD 
disability would be in excess of that contemplated by the 
assigned rating.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the PTSD disability presents 
such an unusual or exceptional disability picture as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  As discussed above, 
there are higher ratings available for the claimed 
disability, but the required manifestations had not been 
shown in this case.  The Board further finds no evidence of 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for the PTSD 
disability; nor has he required any extensive treatment.  The 
appellant has not offered any objective evidence of any 
symptoms due to the PTSD disability that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of any extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996) (when evaluating an increased rating claim, it is 
well established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own). 

In this case, the PTSD symptoms described by the appellant 
fit squarely within the criteria found in the relevant 
diagnostic code for mental disorders.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted for the PTSD 
disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that the PTSD disability has been more 
severe than the assigned disability rating reflects.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Davidson v. Shinseki, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

The Board has carefully considered the appellant's 
contentions and testimony, as well as the testimony of his 
friend.  In this case, however, the competent medical 
evidence offering detailed descriptions of the psychiatric 
symptomatology and specialized determinations pertinent to 
the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the PTSD 
disability on appeal.  The lay testimony has been considered 
together with the probative medical evidence clinically 
evaluating the severity of the PTSD disability symptoms.  The 
preponderance of the most probative evidence does not support 
assignment of any higher rating above the currently assigned 
30 percent.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a total disability rating based on individual 
unemployability (TDIU) claim is part of an increased rating 
claim when such claim is raised by the record.  The Court 
further held that, when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In this case, an initial 
rating is not at issue.  In addition, there is evidence of 
record indicating that the appellant's recent ten-year 
incarceration for felony offenses, and not his PTSD, is a 
major cause of his inability to find employment.  Therefore, 
the Board finds that no further consideration of a TDIU award 
is warranted.

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether any staged rating is appropriate for the PTSD 
disability.  As reflected in the decision above, the Board 
did not find variation in the appellant's symptomatology or 
clinical findings for the PTSD disability that would warrant 
the assignment of any staged rating for that condition, as 
the Court has indicated can be done in this type of case.  
Based upon the record, the Board finds that at no time during 
the claim/appellate period has the PTSD disability on appeal 
been more disabling than as currently rated.


ORDER

A 30 percent schedular evaluation for the PTSD disability is 
granted, subject to the regulations governing payment of 
monetary benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


